

115 HR 3842 IH: Healthy Start Reauthorization Act of 2017
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3842IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Ryan of Ohio (for himself, Mr. Jenkins of West Virginia, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize the Healthy Start for Infants Program.
	
 1.Short titleThis Act may be cited as the Healthy Start Reauthorization Act of 2017. 2.FindingsCongress finds the following:
 (1)The Department of Health and Human Services puts the national infant mortality rate at 5.96 deaths per 1,000 live births.
 (2)Despite national reductions in infant mortality, a racial disparity in infant mortality rates exists in every State and territory, with non-Hispanic Black infants more than twice as likely to die before their first birthday than non-Hispanic White infants.
 (3)Infants born to low-income women are more likely to die before their first birthday than infants born in higher-income households.
 (4)The three leading clinical causes of infant death are prematurity due to preterm birth and low birthweight, birth defects, and sleep-related deaths.
 (5)The most recent data from the Centers for Disease Control and Prevention (CDC) shows that the rate of preterm live births is twice the national rate for African-American women, 1.5 times the national rate for American Indians and Alaskan Natives, and 1.4 times the national rate for Latinos.
 (6)The long-term medical and social services associated with low birthweight infants and children born premature cost American taxpayers $26.2 billion per year, with first-year expenses for the smallest surviving babies averaging $273,900.
 (7)Employers pay 12 times more in health care costs for babies born with complications, and prenatal interventions that result in full-term birth save employers $49,760.
 (8)Women can reduce the risk of mortality to their infants if they have access to culturally appropriate, accurate information from trusted providers about how to improve their health practices and behaviors during preconception, pregnancy, and postpartum.
 (9)For 25 years, the Healthy Start for Infants Program has identified and addressed the aforementioned knowledge gaps, clinical contributors, and upstream social and generational factors leading to infant death, targeting communities with infant mortality rates at least 1.5 times the national rate with the effect of reducing the prevalence of infant mortality in Healthy Start communities to below the national rate.
 (10)In collaboration with its partners, including the National Healthy Start Association, March of Dimes, and the Fetal and Infant Mortality Review Program, the Healthy Start for Infants Program has recognized that a relationship-centered, community-based approach to the early delivery of coordinated services to women and families as well as an ongoing, comprehensive approach to women’s health care improve perinatal outcomes.
 3.Reauthorization of Healthy Start for Infants ProgramSubsection (e)(1) of section 330H of the Public Health Service Act (42 U.S.C. 254c–8) is amended— (1)in subparagraph (A), by striking 2008 and inserting 2018; and
 (2)in subparagraph (B), by striking 2009 through 2013 and inserting 2010 through 2023. 